Citation Nr: 0814438	
Decision Date: 05/01/08    Archive Date: 05/12/08

DOCKET NO.  02-02 518	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1. Whether the veteran timely perfected an appeal to his 
claim of entitlement to service connection for osteoarthritis 
of the right knee, claimed as secondary to service-connected 
residuals of left knee trauma.  

2. Entitlement to service connection for hypertension.  

3. Entitlement to an increased rating greater than a combined 
40 percent since November 8, 2000, for residuals of left knee 
trauma, to include chronic synovitis, Osgood- Schlatter's 
Disease and degenerative arthritis.  

4. Entitlement to an increased rating greater than 50 percent 
from April 30, 2003, to September 26, 2004 and greater than 
60 percent from November 1, 2005 for residuals of a left 
total knee arthroplasty.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and D. W.


ATTORNEY FOR THE BOARD

J. Fussell, Counsel


INTRODUCTION

The veteran, who is the appellant, had active service from 
September 1957 to July 1959.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from September 2001, February 2003 and June 2003 
rating decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Montgomery, Alabama.  

A September 2001 rating decision granted an increase from 20 
percent to 30 percent, for the severe chronic subluxation of 
the veteran's service-connected left knee, effective November 
8, 2000 (date of receipt of claim).  

An April 2002 rating awarded the veteran a separate 10 
percent rating for painful limitation of motion due to 
degenerative arthritis of the left knee, effective November 
8, 2000, thus giving the veteran an increased combined rating 
for his left knee of 40 percent, effective November 8, 2000.  

In December 2003 the veteran testified at a local RO hearing 
regarding his hypertension and left knee claims before a 
Veterans Law Judge sitting at Montgomery, Alabama.  A 
transcript of that proceeding is of record.  

Thereafter, a July 2006 rating decision eliminated the dual 
rating and assigned a single 50 percent disability rating 
effective April 30, 2002.  That decision also awarded a 
temporary total disability rating from September 27, 2004, to 
December 26, 2004, due to required surgical treatment 
necessitating convalescence, and a 50 percent rating was 
resumed December 27, 2004.  

A December 2006 rating decision extended the temporary total 
disability beyond December 26, 2004, to October 31, 2005, and 
a 60 percent rating was resumed effective November 1, 2005. 

In the August 2007 Board remand it was noted that as to the 
veteran's right knee claim, there was a question as to 
whether the veteran timely appealed the February 2003 rating 
decision denying his claim for service connection for right 
knee disability.  A letter sent to the veteran in July 2007 
informed him of the procedural problem and afforded him an 
opportunity to respond.  That matter was remanded to afford 
the veteran a hearing before the Board.  The left knee and 
hypertension claims were deferred pending a further hearing. 

In December 2007, the veteran testified at a local RO hearing 
before the undersigned Veterans Law Judge sitting at 
Montgomery, Alabama.  A transcript of that proceeding is of 
record.  At that hearing additional evidence was submitted, 
along with a written waiver of initial consideration of that 
evidence by the RO.  Generally see 38 C.F.R. § 20.1304(c) 
(2007).  

In light of the favorable determination herein that the 
veteran timely perfected an appeal as to his claim for 
service connection for a right knee disability, claimed as 
secondary to service-connected residuals of left knee trauma, 
that claim and the claim for service connection for 
hypertension, are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC. VA will notify 
the appellant if further action is required on his part.




FINDINGS OF FACT

1. Following notice of a February 2003 rating decision which 
denied service connection for a right knee disability, the 
veteran filed a timely notice of disagreement in January 2004 
and a statement of the case was issued on October 24, 2006.  

2. Private clinical records received on December 22, 2006, 
some of which address the claim for service connection for a 
right knee disorder, together with a statement from the 
veteran requesting initial RO consideration of that evidence 
in conjunction with his appeal for service connection for 
right knee disability, constitutes a timely filed Substantive 
Appeal on the issue of service connection for a right knee 
disorder.  

3. Since November 8, 2002, the veteran had severe chronic 
left knee subluxation and arthritic changes with no less than 
115 degrees of flexion and extension being limited to no more 
than 10 degrees.  

4. From April 30, 2002, to September 26, 2004, the veteran 
had severe chronic left knee subluxation and arthritic 
changes with no less than 120 degrees of flexion and 
extension being limited to no more than 10 degrees.  

4. Since November 1, 2005, following a temporary total rating 
for the veteran's left total knee arthroplasty he has not had 
ankylosis of the left knee.   


CONCLUSIONS OF LAW

1. The veteran perfected a timely appeal from the February 
2003 rating decision denying service connection for a right 
knee disability.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 20.101(d), 20.200, 20.202, 20.302 (2007).  

2. A rating greater than a combined 40 percent since November 
8, 2000, for residuals of left knee trauma, to include 
chronic synovitis, Osgood-Schlatter's Disease, and 
degenerative arthritis from November 8, 2000, until April 30, 
2003, is not warranted.  38 U.S.C.A. §§ 1155, 5107(b); 38 
C.F.R. §§ 4.40, 4.45, 4.59, 5010-5261 and 5257 (2007). 

3. A rating greater than 50 percent from April 30, 2002 to 
September 26, 2004, for residuals of left knee trauma, to 
include chronic synovitis, Osgood-Schlatter's Disease, and 
degenerative arthritis, is not warranted.  38 U.S.C.A. 
§§ 1155, 5107(b); 38 C.F.R. §§ 4.40, 4.45, 4.59, 5010-5261 
and 5257 (2007).  

4. A greater than 60 percent from November 1, 2005 for 
residuals of a left total knee arthroplasty is not warranted.  
38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 4.40, 4.45, 4.59, 
5055 (2007).


The Veterans Claims Assistance Act of 2000 (VCAA)

This appeal originally stems from the veteran's claim for an 
increased rating for his left knee disability that was 
received on November 8, 2000.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
The VCAA is, nevertheless, applicable to claims filed prior 
to and which remained pending at the time of the enactment of 
the VCAA.  

The VCAA describes VA's duties to notify and to assist 
claimants in substantiating VA claims.  See 38 U.S.C.A. 
§§ 5103, 5103A and 38 C.F.R § 3.159.  This notice is only 
required to be given in sufficient time to enable a claimant 
to submit relevant evidence.  The notice may be generic 
without identifying evidence specific to the individual 
claim, although it must be tailored to the nature of the 
claim.  It does not extend throughout the claim process.  
Wilson v. Mansifeld, 506 F.3d 1055, 1059-60 (Fed. Cir. 2007). 



Duty to Notify

Under 38 U.S.C.A. § 5103(a) VA must notify a claimant of the 
information and evidence needed to substantiate a claim, 
which information and evidence VA will obtain, and which the 
claimant must provide.  VA must request any evidence in a 
claimant's possession that pertains to the claim.  See 38 
C.F.R. § 3.159.  

But, VA is not required to provide a predecisional 
adjudication of what evidence is needed to grant a claim 
because "the duty to notify deals with evidence gathering, 
not analysis of already gathered evidence" nor is VA 
required to provide notice "upon receipt of every piece of 
evidence or information."  Locklear v. Nicholson, 20 Vet. 
App. 410, 415 (2006).  

VCAA compliance with the claims for service connection will 
be addressed following Remand of those claims.  

In service connection claims, the notice must also state what 
is needed to substantiate all five elements of a service 
connection claim, which are: 1) veteran status; 2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; 4) degree of disability; and 5) 
effective date of the disability.  Dingess v. Nicholson, 
19 Vet. App. 473 (2006).  

The VCAA notice was intended to be provided before the 
initial unfavorable adjudication by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Here, pre-adjudication VCAA notice was not accomplished.  The 
veteran was provided the VCAA notification by RO letter of 
January 2004, after the adjudications in September 2001, 
February 2003, and June 2003.  So, the timing of the notices 
did not comply with the requirement that the notice must 
precede the adjudication.  

However the procedural defect was cured because the veteran 
had a meaningful opportunity to participate effectively in 
the processing of the claims as he had the opportunity to 
submit additional argument and evidence and to address the 
issue at two hearings before the Board.  

The veteran was notified of the evidence needed to 
substantiate a claim for an increased rating.  The veteran 
was also notified that VA would obtain service records, VA 
records, and records from other Federal agencies, and that he 
could submit private medical records or authorize VA to 
obtaining private medical records on his behalf.   

The claim was then readjudicated following notice as 
evidenced by the Supplemental Statement of the Case 
thereafter.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, No.05-7157 (Fed. Cir. Apr. 5, 2006).

Here, the claimant was notified of the law and regulations 
governing effective dates and rating service-connected 
disorders by letter of March 2006.  

As for content of the VCAA notice, the documents 
substantially comply with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence), of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); and, of Pelegrini, supra (38 
C.F.R. § 3.159 notice); and of Dingess v. Nicholson, 19 Vet. 
App. 473 (2006) (notice of the five elements of a service 
connection claim), aff'd Hartman v. Nicholson, --- F.3d ----, 
2007 WL 1016989 (C.A. Fed. 2007).  

The VCAA notice requirements in a claim for increase include 
notice of the type of evidence needed to substantiate a 
claim, namely, evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life.  Also, if 
the Diagnostic Code under which the claimant is rated 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the VA must provide at least 
general notice of that requirement.  Vasquez-Flores v. Peake, 
22 Vet. App. 37, 43 (2008). 

Here, the March 2006 RO letter notifying the veteran of the 
law and regulations governing ratings of service-connected 
disorders informed him that the rating was based on a rating 
schedule based on the nature and symptoms, severity and 
duration of the symptoms, and the impact of the condition and 
symptoms on employment.  

With respect to whether any relevant Diagnostic Code 
contained criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by 
demonstrating a noticeable worsening or increase in severity 
and the effect thereof on employment and daily life, e.g., a 
specific measurement or test result, there was no requirement 
for VA to provide at least general notice thereof because the 
rating criteria in this case, as to the service-connected 
disability at issue, do not contain any such specific 
measurement or test.  

Accordingly, the Board finds that in this case there has been 
substantial compliance with the recent holding of the Court 
in Vazquez-Flores, Id.  

Duty to Assist

As required by 38 U.S.C.A. § 5103A, VA has made reasonable 
efforts to identify and obtain relevant records in support of 
the claims.  

The veteran was afforded the opportunity to testify at two 
personal hearing before a Veterans Law Judge.  The RO has 
obtained the veteran's service medical records and VA 
treatment records.  The veteran has submitted private medical 
treatment records.  He has not identified any additionally 
available evidence for consideration in his appeal.  

The veteran was afforded VA examinations for the claim for 
increase.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); 
Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  38 
U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i).

As there is no indication that the veteran was unaware of 
what was needed for claim substantiation nor any indication 
of the existence of additional evidence for claim 
substantiation, the Board concludes that there has been full 
VCAA compliance.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Whether the veteran timely perfected an appeal for Service 
Connection for Right Knee Disability

An appeal consists of a timely filed Notice of Disagreement 
in writing and, after a Statement of the Case has been 
furnished, a timely filed Substantive Appeal.  38 C.F.R. 
§ 20.200.  

A Substantive Appeal consists of a properly completed VA Form 
9, ``Appeal to Board of Veterans' Appeals,'' or 
correspondence containing the necessary information.  If the 
Statement of the Case and any prior Supplemental Statements 
of the Case addressed several issues, the Substantive Appeal 
must either indicate that the appeal is being perfected as to 
all of those issues or must specifically identify the issues 
appealed.  The Substantive Appeal should set out specific 
arguments relating to errors of fact or law made by the 
agency of original jurisdiction in reaching the 
determination, or determinations, being appealed.  To the 
extent feasible, the argument should be related to specific 
items in the Statement of the Case and any prior Supplemental 
Statements of the Case.  The Board will construe such 
arguments in a liberal manner for purposes of determining 
whether they raise issues on appeal, but the Board may 
dismiss any appeal which fails to allege specific error of 
fact or law in the determination, or determinations, being 
appealed.  The Board will not presume that an appellant 
agrees with any statement of fact contained in a Statement of 
the Case or a Supplemental Statement of the Case which is not 
specifically contested.  Proper completion and filing of a 
Substantive Appeal are the last actions the appellant needs 
to take to perfect an appeal.  38 U.S.C. 7105(d) (West 2002); 
38 C.F.R. § 20.202.  

A Substantive Appeal must be filed within 60 days from the 
date that the agency of original jurisdiction mails the 
Statement of the Case to the appellant, or within the 
remainder of the 1-year period from the date of mailing of 
the notification of the determination being appealed, 
whichever period ends later.  The date of mailing of the 
Statement of the Case will be presumed to be the same as the 
date of the Statement of the Case and the date of mailing the 
letter of notification of the determination will be presumed 
to be the same as the date of that letter for purposes of 
determining whether an appeal has been timely filed.  
38 C.F.R. § 20.302(b). 

Background

The veteran filed a claim for service connection for right 
knee disability in July 2002.  

That claim was denied by a February 2003 rating decision, of 
which the veteran was notified by RO letter of February 25, 
2003.  

The veteran filed a notice of disagreement with that decision 
in January 2004, stating that he waived the 60 [days] waiting 
period and wanted his file sent to the Board of Veterans' 
Appeals.  

A statement of the case was issued on October 24, 2006.  

On December 22, 2006, private clinical records were received, 
some of which addressed disability of the veteran's right 
knee.  

Also on file, but not date stamped as to when received, is an 
undated document which is from the veteran and requests 
"Please waive my RO review.  New Medical Report on my rt 
knee appeal."  This appears to have been associated with the 
evidence received on December 22, 2006.  

In July 2007, pursuant to 38 C.F.R. § 20.101(d), the veteran 
was informed that the Board would address the matter of 
whether his Substantive Appeal was filed in a timely manner.  
Thereafter, he requested a travel Board hearing. 

At the December 2007 travel Board hearing the veteran 
testified that on the issue of service connection for a right 
knee disorder he had hand delivered his substantive appeal to 
his service representative on November 13, 2006.  Pages 3 and 
4.  He also testified that he had mailed the substantive 
appeal on November 13, 2006.  Pages 5 and 6.  The veteran's 
service representative stated that mail that was sent to the 
service organization would first go through the VA mail room.  
Pages 35 and 36.  

Analysis

With the favorable resolution of doubt in favor of the 
veteran, the Board finds that the receipt of the undated and 
unstamped document from the veteran was filed together with 
the evidence that is dated stamped as received on December 
22, 2006.  

Because the statement of the case was issued on October 24, 
2006, this was within the 60 day time frame for filing a 
timely Substantive Appeal.  The undated and unstamped 
document clearly refers to his appeal for service connection 
for right knee disability.  

Accordingly, the Board need not reach a determination as to 
whether other correspondence was received by VA in November 
2006.  

In sum, the Board finds that the veteran perfected his appeal 
of the claim for service connection for a right knee 
disability in a timely manner.  

General Rating Principles

Ratings for service-connected disorders are determined by 
comparing current symptoms with criteria in VA's Schedule for 
Rating Disabilities, which are based as far as practical on 
average impairment in earning capacity.  Separate diagnostic 
codes identify the various disabilities. 38 U.S.C.A. § 1155.  
Disabilities are viewed historically and a higher rating is 
assigned if it more nearly approximates the criteria for that 
rating; otherwise, the lower rating is assigned.  38 C.F.R. 
§§ 4.1, 4.7.  Not all disorders will show all the findings 
specified for a particular disability rating, especially with 
the more fully described grades of disabilities but 
coordination of ratings with functional impairment is 
required.  38 C.F.R. § 4.21. 

The Board will consider whether separate ratings may be 
assigned for separate periods of time based on facts found, a 
practice known as "staged ratings," whether it is an initial 
rating case or not.  Fenderson v. West, 12 Vet. App. 119, 
126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505, 510 
(2007). 

Synovitis is rated as degenerative arthritis under 38 C.F.R. 
§ 4.71a, DC 5020, and will be rated on limitation of motion 
as degenerative arthritis.  Also, traumatic arthritis is 
rated as degenerative arthritis, 38 C.F.R. § 4.71a, DC 5010, 
which under 38 C.F.R. § 4.71a, DC 5003, requires 
consideration of 38 C.F.R. §§ 4.40, 4.45, and 4.59.  Also, 
functional loss and the impact of pain must be considered.  
VAOGCPREC 9-98.  Under 38 C.F.R. § 4.71, DC 5003, 
degenerative arthritis requires consideration of 38 C.F.R. 
§§ 4.40, 4.45, and 4.59.  Also, functional loss and the 
impact of pain must be considered.  VAOGCPREC 9-98.

Under 38 C.F.R. § 4.71(a) DC 5003, if degenerative arthritis 
is established by X-rays, compensation may be awarded under 
three circumstances: (1) when limitation of motion meets the 
schedular criteria for the joint(s) affected and is 
objectively confirmed, such as by swelling, muscle spasm, or 
satisfactory evidence of painful motion; (2) when objectively 
confirmed limitation of motion is not sufficient to warrant a 
compensable schedular evaluation, 10 percent is assigned for 
each major joint or minor joint group affected; (3) when 
there is no limitation of motion, 10 or 20 percent will be 
assigned depending on the degree of incapacity, if there is 
X-ray evidence of arthritis of 2 or more major joints or 
minor joint groups.  Hicks v. Brown, 8 Vet. App. 417, 420 
(1995).  

38 C.F.R. § 4.59 notes that muscle spasm helps identify 
arthritic joints and crepitation on flexion identifies 
diseased points of contact and, together with DC 5003, deems 
painful motion from X-ray documented arthritis to be limited 
motion, even without actually limited motion and even though 
motion is possible beyond where pain sets in, and warrants a 
minimum 10 percent rating for each joint affected.  Hicks v. 
Brown, 8 Vet. App. 417, 420-21 (1995) (citing Lichtenfels v. 
Derwinski, 1 Vet. App. 484, 488 (1991) and Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1991)).  

Under 38 C.F.R. §§ 4.40 and 4.45 functional loss of joints, 
arthritic or otherwise, may be due either to pain on use or 
limitation of motion and in either event warrants at least 
the minimum rating but it must be supported by adequate 
pathology and evidenced by visible behavior on motion because 
ratings based on limited motion do not ipso facto include or 
subsume the other rating factors in §§ 4.40 and 4.45, e.g., 
pain, functional loss, fatigability, and weakness.  

Thus, an evaluation in excess of that provided for by simple 
limitation of motion may be assigned, without pyramiding 
under 38 C.F.R. § 4.14, because there may be additional 
disability in excess of limitation of motion as a result of 
pain or pain on repeated use of a joint.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1991); Hicks v. Brown, 8 
Vet. App. 417, 420-21 (1995); and DeLuca v. Brown, 8 Vet. 
App. 202, 204-08 (1995).  In other words, when rating for 
limitation of motion, a higher rating may be assigned if 
there is additional limitation of motion from pain or limited 
motion on repeated use of the joint.  

Full knee flexion is to 140 degrees and full knee extension 
is to zero (0) degrees.  38 C.F.R. § 4.71a, Plate II.  

Under 38 C.F.R. § 4.71a, DC 5260 a noncompensable rating is 
assigned when knee flexion is limited to only 60 degrees, a 
10 percent rating requires flexion be limited to no more than 
45 degrees, a 20 percent rating to no more than 30 degrees, 
and a 30 percent rating to no more than 15 degrees.  

Conversely, under 38 C.F.R. § 4.71a, DC 5261 a noncompensable 
rating is assigned when knee extension is limited to only 5 
degrees, a 10 percent rating requires extension be limited to 
no more than 10 degrees, a 20 percent rating to no more than 
15 degrees, a 30 percent rating to no more than 20 degrees, a 
40 percent rating to no more than 30 degrees, and a 50 
percent rating to no more than 45 degrees.

In VAOGPREC 9-2004 (September 17, 2004) it was held that 
despite motion being in one plane the two motions, flexion (a 
retrograde motion) in bending the leg and extension (a 
forward motion) in straightening the leg, serve different 
functional roles, although both are necessary for normal 
function, such that they constitute two symptomatologies or 
manifestations that are not duplicative or overlapping such 
that separate ratings may be assigned for limitation of knee 
flexion (38 C.F.R. § 4.71a, DC 5260) and for limitation of 
knee extension (38 C.F.R. § 4.71a, DC 5261) without violation 
of the rule against pyramiding, at 38 C.F.R. § 4.14, 
regardless of whether the limited motions are from the same 
or different causes.  Also, because pain can cause limitation 
of motion, a rating for limitation of motion under DC 5260 or 
DC 5261 should take into consideration the degree of 
additional range of motion loss due to pain under 38 C.F.R. 
§ 4.40 and DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  

Where there is recurrent subluxation, lateral instability, or 
other impairment of a knee, a 10 percent evaluation may be 
assigned where the disability is slight, a 20 percent 
evaluation will be assigned for moderate disability, and 30 
percent for severe disability.  38 C.F.R. 38 C.F.R. § 4.71a, 
DC 5257.  

38 C.F.R. § 4.71a, DC 5003 provides for rating of arthritis 
of the knee on the basis of limitation of motion and not 
instability; whereas, DC 5257 provides for rating of 
instability of a knee without consideration of limitation of 
motion.  Thus, separate ratings for arthritis of a knee, when 
there is actual limitation of motion, and for instability of 
the knee may be assigned without pyramiding, which is 
prohibited by 38 C.F.R. § 4.14.  VAOGCPREC 23-97.  

In Johnson v. Brown, 9 Vet. App. 7, 11 (1996) it was held 
that a rating for subluxation of a knee under 38 C.F.R. 
§ 4.71a, DC 5257 was not "predicated on loss of range of 
motion, and thus [38 C.F.R.] §§ 4.40 and 4.45, with respect 
to pain, do not apply."  

However, in VAOGCPREC 9-98 (August 14, 1998) it was held that 
for a knee disability rated under DC 5257 to warrant a 
separate rating for arthritis based on X-ray findings and 
limitation of motion, the limitation of motion under DC 5260 
or DC 5261 need not be compensable but must at least meet the 
criteria for a zero-percent rating.  A separate rating for 
arthritis could also be based on X-ray findings and painful 
motion under 38 C.F.R. § 4.59.  In other words, a compensable 
degree of limited motion under DCs 5260 and 5261 need not be 
shown; rather, a compensable rating may be granted, in 
addition to a rating for instability under DC 5257, if there 
is X-ray evidence of arthritis and also painful motion under 
38 C.F.R. § 4.59.  

Under 38 C.F.R. § 4.71a, DC 5258, a 20 percent evaluation, 
the highest and only rating available under that schedular 
provision, may be assigned where there is evidence of 
dislocated cartilage, with frequent episodes of "locking," 
pain, and effusion into the knee joint.  

Symptomatic residuals of removal of a semilunar cartilage 
warrant a 10 percent rating.  38 C.F.R. § 4.71a, DC 5259.  
Ratings under DC 5259 require consideration of 38 C.F.R. 
§§ 4.40 and 4.45 because removal of a semilunar cartilage may 
result in complications producing loss of motion.  VAOGCPREC 
9-98.  

Under 38 C.F.R. § 4.71a, DC 5262 impairment of the tibia and 
fibula with malunion and with slight knee or ankle 
disability, a 10 percent rating is warranted.  With malunion 
and with moderate knee or ankle disability, a 20 percent 
rating is assigned but with marked knee or ankle disability a 
30 percent rating is assigned.  When manifested by nonunion 
with loose motion, requiring a brace, a 40 percent rating is 
assigned.  

Under 38 C.F.R. § 4.71a, DC 5263 a 10 percent rating is 
assigned for genu recurvatum (acquired, traumatic, with 
weakness and insecurity in weight-bearing objectively 
demonstrated).  

For on year following implantation of a prosthetic knee joint 
a 100 percent rating is warranted.  38 C.F.R. § 4.71a, 
Diagnostic Code 5055.  Thereafter, rate on the basis of 
intermediate degrees of residual weakness, pain or limitation 
of motion, by analogy to Diagnostic Codes 5256, 5261, or 
5262, with a minimum rating of 30 percent.  With chronic 
residuals consisting of severe painful motion or weakness of 
the affected extremity a maximum 60 percent rating is 
warranted.  38 C.F.R. § 4.71a, Diagnostic Code 5055.  

When there is an approximate balance of positive and negative 
evidence the benefit of the doubt is to be resolved in the 
veteran's favor.  38 U.S.C.A. § 5107(b).  

Factual Background

The evidence shows that the veteran had a left knee 
arthrotomy in February 1980.  The post-operative diagnosis 
was an old ruptured left anterior cruciate ligament.  

In September 1981 the veteran had arthroscopic left knee 
surgery for a torn lateral meniscus.  

In October 1999 the veteran had additional arthroscopic left 
knee surgery and the post-operative diagnosis was deranged 
medial and lateral menisci, chondromalacia of all 3 
compartment associated with severe synovitis and marginal 
osteophytes of all 3 compartments.  

On VA examination on February 1, 2001, the veteran complained 
of left knee pain and swelling.  He walked with a trace limp.  
His surgical scars were well-healed.  On examination he 
lacked 5 degrees of full extension but flexion was to 120 
degrees.  He had pain and crepitation on motion.  There was 
slight swelling with mild enlargement of the knee.  He had 
mild genu valgus of the left knee.  He had no more than mild 
tenderness on palpation of the knee.  The examiner could not 
find any definite ligamentous instability, although the 
veteran did demonstrated some degree of involuntary guarding 
secondary to pain and apprehension.  He was able to walk on 
his heels and on his toes but with a trace left-sided limp.  
He could only do a partial squat and arise again.  The 
diagnosis was residuals of an old left knee injury - status 
post medial and lateral meniscectomy; status post 
arthroscopic debridement; probable old anterior cruciate 
ligament injury; and post-traumatic arthritis.  As to the 
effect of pain on motion, it was commented that pain would 
certainly further limit functional mobility during flare-ups 
or with increased use.  It was not feasible, however, to 
attempt to express any of this in terms of additional 
limitation of motion as these matters could not be determined 
with any degree of medical certainty.  

On VA orthopedic examination on December 2, 2002, the veteran 
complained of continued left knee pain and recurrent episodes 
of swelling.  Generally, he had pain at night after being on 
his feet a lot during the day.  Activities such as squatting, 
going up and down stairs or steps, or lifting type of 
activities aggravated the left knee.  He had giving way of 
the left knee at times and wore a brace and used a cane.  

On examination, after the veteran's left knee brace was 
removed, he moved about the examining room with a 
satisfactory gait-pattern.  His left knee lacked 10 degrees 
of full extension but he had 115 degrees of flexion.  There 
was no pain on motion.  Minimal, if any, swelling was noted.  
He had tenderness to palpation of the patellofemoral joint.  
He had a positive patellar grind test.  There was slight 
ligamentous laxity.  He also had a slightly springy-type 
opening, laterally, to varus stress with the knee flexed at 
30 degrees.  Past X-rays revealed osetoarthritic changes of 
the left knee joint with narrowing of the medial and lateral 
compartments.  A past bone scan was suggestive of 
degenerative changes.  

The pertinent diagnosis was left knee trauma with residual 
chronic synovitis and degenerative changes, and Osgood-
Schlatter's disease.  As to the effect of pain on motion, it 
was commented that pain would certainly further limit 
functional mobility during flare-ups or with increased use.  
It was not feasible, however, to attempt to express any of 
this in terms of additional limitation of motion as these 
matters could not be determined with any degree of medical 
certainty.  

On VA orthopedic examination on April 28, 2003, a review of 
records provided by the veteran revealed a December 1980 
noted from a surgeon that the tear in the veteran's posterior 
horn of the left lateral meniscus was probably a result of an 
on-the-job injury in October 1979 and this was consistent 
with the history the veteran gave of having no serious 
problem with that knee until he fell 13 feet, injuring the 
knee.  An L3-4 herniated disc had made him permanently 
disabled from working as a longshoreman.  The veteran now 
complained of chronic pain and swelling of the left knee.  
Prolonged sitting was bothersome.  He complained of low back 
pain which radiated into the left leg to the calf.  

On examination the veteran moved about the examining room 
with a satisfactory gait pattern.  He had mild genu valgus of 
the left knee.  He lacked 10 degrees of full left knee 
extension and had 120 degrees of flexion. He had mild pain on 
motion.  There was crepitation and popping on motion testing.  
There was slight swelling with enlargement of the knee.  
Lachman's sign was questionable.  Anterior drawer sign was 
negative.  The collateral ligaments were stable.  There was 
no focal strength deficit and reflexes and sensation in the 
lower extremities were intact.  The pertinent diagnosis was a 
history of left knee trauma and severe degenerative joint 
disease, status post-operative times three.  As to the effect 
of pain on motion, it was commented that pain would certainly 
further limit functional mobility during flare-ups or with 
increased use.  It was not feasible, however, to attempt to 
express any of this in terms of additional limitation of 
motion as these matters could not be determined with any 
degree of medical certainty.  

At the December 2003 travel Board hearing the veteran 
testified that in his left knee he could not lift anything 
heavier than 35 to 40 lbs. and that he had bone-on-bone 
arthritis.  He had pain walking up or down steps and could 
not squat.  He wore a brace most of the time.  He had 
constant pain, for which he used a transcutaneous nerve 
stimulator.  Pages 4 and 5 of that transcript.  He received 
Social Security Administration retirement, not disability, 
benefits.  Page 6.  He had once used a leg brace but now used 
a cane as an ambulatory aid, and also used a knee brace.  
Page 7.  He also took medication for the left knee disorder.  
Page 8.  He usually did not walk more than 2 or 3 blocks.  
Page 9.  

On September 27, 2004, the veteran underwent a total left 
knee replacement.  

On VA examination on July 25, 2006, the reports of prior 
evaluations were reviewed, as were records provided by the 
veteran.  The veteran reported that since the left knee 
replacement, the knee seemed to be weaker.  He described 
having recurrent aching in the knee.  He was bothered by 
extended periods of standing and tried not to walk for long 
periods of time.  He was still bothered by going up and down 
stairs or steps.  He generally avoided squatting.  As to the 
effects on his occupation, he was a retired heavy equipment 
operator for a landscaping company but had taken early 
retirement due to his knee.  He described flare-ups of 
recurrent aching pain and swelling of the knee, dependent 
upon his activity level.  He generally obtained relief by 
resting.  He was independent in his activities of daily 
living.  He used a cane as an ambulatory aid.  He also wore a 
left knee sleeve.  He reported that he used a long-handle 
device to put on his socks.  

On examination the veteran was ambulatory with a cane held in 
his right hand.  He wore a neoprene sleeve on the left knee.  
The sleeve was removed for the evaluation.  He had well-
healed surgical scars.  On repetitive range of motion 
testing, the knee lacked 5 degrees of full extension but he 
had 115 degrees of flexion.  There was discomfort on motion.  
There was a trace of puffiness of the knee.  Lachman's sign 
was 2+ and the anterior drawer sign was 1+.  He had a trace 
to 1+ opening laterally with varus stress to the knee, with 
the knee in 30 degrees of flexion.  He was stable to valgus 
stress.  X-rays confirmed the presence of a left knee 
prosthesis and a small amount of joint effusion.  It was 
commented that to address the "DeLuca" provisions, 
additional limitation of function secondary to repetitive use 
or flare-ups could not be determined without resorting to 
mere speculation.  

At the December 2007 travel Board hearing the veteran 
testified that rather than having been assigned a combined 
rating of 40 percent for his left knee, he should have been 
assigned separate ratings for the differing aspects of 
functional impairment and that during that time he had an 
extreme amount of pain and looseness.  Page 11.  He also 
testified that the 50 percent rating for the left knee should 
have been assigned much earlier.  Page 12.  He also testified 
that the prosthetic left knee implant was loose and he still 
had severe pain.  Pages 12 and 13.  He had difficulty walking 
more than a 1 1/2 blocks.  Page 14.  Physicians continued to 
follow-up the status of his left knee replacement but had not 
yet recommended revision of the replacement.  Page 16.  



Left Knee Disability, Including Chronic Synovitis, Osgood-
Schlatter's Disease, and Degenerative Arthritis, Assigned a 
Combined 40 percent Rating Since November 8, 2000

Since the receipt of the veteran's claim for an increased 
rating in November 2000, he was in receipt of a 30 percent 
disability rating for chronic subluxation.  This is the 
maximum rating assignable for subluxation.  

As stated above, separate ratings are warranted for 
limitation of motion in both flexion and in extension.  
However, the evidence did not show that the veteran had a 
compensable degree of limitation of flexion.  Specifically, 
the VA examination in 2001 found that flexion was to 120 
degrees and the VA examination in December 2002 found that 
flexion was to 115 degrees.  The evidence was not sufficient 
to conclude that with consideration of any additional 
impairment due to pain, that a compensable rating for limited 
flexion was warranted.  

As to extension, the veteran was assigned a separate 
compensable rating of 10 percent for limitation of extension 
of the left knee.  The VA examination in 2001 found that 
extension was limited to only 5 degrees, which is a 
noncompensable degree of limitation of extension.  The VA 
examination in 2002 found that extension was limited to 10 
degrees, which is rated as 10 percent disabling.  However, 
the evidence was not sufficient to conclude that with 
consideration of any additional impairment due to pain, that 
a rating for limited flexion in excess of 10 percent was 
warranted.  

So, although the veteran testified that he felt that separate 
rating should have been applied for differing aspects of 
functional impairment, rather than a single rating, this is 
in fact what was done by the RO.  The Board notes that the 10 
percent rating for limited extension, when combined (not 
added) under 38 C.F.R. § 4.25 results in an overall combined 
disability rating from compensation purpose of 40 percent.  

Determining the overall functional impairment for 
compensation purposes requires combining, not adding, the 
service-connected disorders under the Combined Ratings Table 
at 38 C.F.R. § 4.25 which provides that the greatest 
disability will be combined with the next greatest 
disability, proceeding on to lesser disabilities.  The 
application of the combined ratings table is mandatory.  38 
U.S.C.A. § 1157 (West 2002).  The combined value is converted 
to the nearest number divisible by 10 and this conversion 
will be done only once per rating and will be the last 
calculation performed.  38 C.F.R. § 4.25(a), (b).  
Specifically, the 30 percent and 10 percent ratings combine 
to 37 percent which is rounded up to 40 percent.  

Accordingly, a combined rating in excess of 40 percent for 
the veteran's left knee disability since November 8, 2000, is 
not warranted.  

Left Knee Disability, Including Chronic Synovitis, Osgood-
Schlatter's Disease, and Degenerative Arthritis, Rated 50 
percent from April 30, 2003 to September 26, 2004, and 60 
percent from November 1, 2005 for residuals of a Total Left 
Knee Arthroplasty

The July 2006 rating decision which awarded a single 50 
percent disability rating stated that the April 2003 VA 
rating examination had found that extension was limited to 35 
degrees.  This was incorrect.  The notation that extension 
was limited to 35 degrees pertained to examination findings 
relative to motion of the veteran's lumbar spine, and not to 
the range of extension of the veteran's left knee.  

In fact, that examination found that there was a lack of only 
10 degrees of full extension, as had been found on VA 
examination in December 2002 which had been the basis for a 
separate 10 percent rating based on limited extension.  
Moreover, the July 2006 VA rating examination found that 
there was a loss of only 5 degrees of full extension, which 
is a noncompensable degree of limited extension.  

Nevertheless, the error on the part of the RO accrued to the 
veteran's benefit and a rating in excess of 50 percent is not 
otherwise shown to have been warranted during the time from 
April 40, 2003, until the temporary total rating was assigned 
for the left knee replacement.  

With respect to the 60 percent rating assigned since November 
1, 2005, for the residuals of the total left knee 
arthroplasty, this is the highest rating assignable under 
Diagnostic Code 5005 following a knee replacement.  In fact, 
even ankylosis of the knee would not be rated at greater than 
60 percent under Diagnostic Code 5256 and would encompass 
ankylosis at an extremely unfavorable position in flexion at 
an angle of 45 degrees or more.  


ORDER

The veteran timely perfected an appeal to his claim of 
entitlement to service connection for osteoarthritis of the 
right knee, claimed as secondary to service-connected 
residuals of left knee trauma, and to this extent the appeal 
is granted.  


A rating greater than a combined 40 percent since November 8, 
2000, for residuals of left knee trauma, to include chronic 
synovitis, Osgood-Schlatter's Disease, and degenerative 
arthritis from November 8, 2000, until April 30, 2003, is 
denied.  

A rating greater than 50 percent from April 30, 2002 to 
September 26, 2004, for residuals of left knee trauma, to 
include chronic synovitis, Osgood-Schlatter's Disease, and 
degenerative arthritis, is denied.  

A greater than 60 percent from November 1, 2005 for residuals 
of a left total knee arthroplasty is denied.  


REMAND

In light of the Board's determination that the veteran timely 
perfected an appeal of the claim for service connection for 
right knee disability, claimed as secondary to service-
connected left knee disability, the claim must be adjudicated 
on a de novo basis by the RO prior to a final appellate 
decision on the merits.  

A December 2000 private clinical record reflects that the 
veteran's overall left leg length was greater than the right 
leg.  

In this regard, the veteran was afforded a VA examination in 
December 2002 to determine whether his claimed right knee 
disability is secondary to his service-connected left 
disability.  After an examination the diagnosis was 
"possible degenerative changes" of the right knee.  
Radiological studies were pending.  With respect to whether 
right knee disability was secondary to the service-connected 
left knee disability, it was stated that this was: 

"a possibility but also somewhat speculative in 
nature.  Therefore, I cannot say that within a 
degree of medical certainty or even as likely as 
not that his right knee condition is 'secondary' 
to the left knee condition.  I think there may be 
degenerative changes of the right knee, which are 
part of the same process that are ongoing in the 
left knee condition, but the right knee is not as 
far advanced as the left at this time."  

However, the examiner also noted that there were no medical 
records available for review and it otherwise appears that 
the history of the disabilities of each knee were obtained 
only from the veteran.  

In view of this, the Board is of the opinion that further 
evidentiary development is needed with respect to the 
etiology of the veteran's right knee disability.  

Additionally, there are conflicting opinions as to whether 
the veteran's current hypertension is of service origin or, 
as also claimed by the veteran, secondary to pain stemming 
from his service-connected left knee disability or medication 
for that left knee disability.  The veteran in December 2003 
testified that during service he had been told during service 
that he had hypertension but had first been treated after 
service in 1980.  Pages 2 and 3 of that transcript.  

Specifically, an October 2001 private clinical record 
reflects that veteran's belief that left knee pain not only 
interfered with his ability to sleep but also raised his 
blood pressure.  Dr. McDaniel reported in December 2003 that 
based upon a review of the service medical records "yes, it 
is probably beginning of essential hypertension."  

Accordingly, clarification of the etiology of the veteran's 
current hypertension is needed.  

Accordingly, the claim for service connection for right knee 
disability, claimed as secondary to service-connected left 
knee disability, is REMANDED for the following action:

1. The RO should readjudicated the claim 
of service connection for right knee 
disability, claimed as secondary to 
service-connected left knee disability.  
Prior to that adjudication, the RO should 
ensure compliance with the VCAA.  

2.  Schedule the veteran for a VA 
orthopedic examination to assess the 
nature, time of onset, and etiology of the 
veteran's current right knee disability.  
If for any reason the veteran cannot be 
examined, the RO should arrange to have 
the veteran's claim file reviewed by 
appropriate medical personnel qualified to 
express an opinion as requested below. 

The examiner should express an opinion as 
to the nature, time of onset, and etiology 
of the veteran's right knee disability.  
Specifically, the examiner should render 
an opinion as to whether there is a 50 
percent probability or greater (at least 
as likely as not) that the veteran's right 
knee disability is etiologically related 
to his service-connected left knee 
disability.   

Also, the examiner should render an 
opinion as to whether it is at least as 
likely as not that the claimed right knee 
disability is proximately due to or the 
result of, or aggravated by, his already 
service-connected left knee disability.  
(Note:  this latter question includes 
indicating whether it is at least as 
likely as not that the service-connected 
left knee disability has aggravated the 
hypertension. 

Discuss the rationale of the opinion, 
whether favorable or unfavorable.  If 
however, no opinion can be rendered, 
please explain why this is not possible.  
It is absolutely imperative that the 
examiner have access to and reviews the 
claims folder for the veteran's pertinent 
medical history. 

If possible, all necessary testing should 
be done and the examiner should review the 
results of any testing prior to completion 
of the examination report.  If an 
examination form is used to guide the 
examination, the submitted examination 
report should include the questions to 
which answers are provided.   

3.  Schedule the veteran for a VA 
examination to assess the nature, time of 
onset, and etiology of any current 
hypertension that he now has.  If for any 
reason the veteran cannot be examined, the 
RO should arrange to have the veteran's 
claim file reviewed by appropriate medical 
personnel qualified to express an opinion 
as requested below. 

The examiner should express an opinion as 
to the nature, time of onset, and etiology 
of the veteran's hypertension.  
Specifically, the examiner should render 
an opinion as to whether there is a 50 
percent probability or greater (at least 
as likely as not) that the veteran's 
hypertension had its origin during active 
service, that it manifested within one 
year of service discharge in July 1959, or 
that the current hypertension that the 
veteran now has is etiologically related 
to his active service. 

Also, the examiner should render an 
opinion as to whether it is at least as 
likely as not that the claimed 
hypertension is otherwise proximately due 
to or the result of, or aggravated by, his 
already service-connected left knee 
disability.  (Note:  this latter question 
includes indicating whether it is at least 
as likely as not that the service-
connected left knee disability or any 
medication therefore has aggravated the 
hypertension. 

Discuss the rationale of the opinion, 
whether favorable or unfavorable.  If 
however, no opinion can be rendered, 
please explain why this is not possible.  
It is absolutely imperative that the 
examiner have access to and reviews the 
claims folder for the veteran's pertinent 
medical history. 

If possible, all necessary testing should 
be done and the examiner should review the 
results of any testing prior to completion 
of the examination report.  If an 
examination form is used to guide the 
examination, the submitted examination 
report should include the questions to 
which answers are provided.   

4. After the readjudication, if the claim 
remains denied, furnish the veteran a 
supplemental statement of the case and 
return the case to the Board.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
further action until he is further informed.  No inference 
should be drawn regarding the final disposition of the claims 
as a result of this action.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




______________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


